Name: Commission Regulation (EEC) No 3086/88 of 5 October 1988 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 275/14 Official Journal of the European Communities 7. 10. 88 COMMISSION REGULATION (EEC) No 3086/88 of 5 October 1988 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit laid down by its chairman, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 19|S4 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1110/88 (4), and in particular Article 11 (c) thereof, Whereas the application of formula B leads, under Article 12 (2) of Commission Regulation (EEC) No 1546/88 (*), as amended by Regulation (EEC) No 2202/88 (*), to the equalization of the fat contents of milk delivered by producers to the same dairy ; whereas producers to whom formula A applies should be permitted to benefit, from the fourth period of application of the additional levy arrangements, from the same equalization at collection zone level ; whereas Article 12 (2) of Regulation (EEC) No 1546/88 should be amended accordingly ; Article 1 Regulation (EEC) No 1546/88 is hereby amended as follows : 1 . In the first subparagraph of Article 12 ( 1 ), the second sentence is replaced by the following : The fat content considered as representative for the purchaser shall be adapted to take account of departures and arrivals of producers.' 2. The first subparagraph of Article 12 (2) is replaced by the following : 'In order to establish the final account for each producer or purchaser in accordance with Article 9 ( 1 ) of Regulation (EEC) No 857/84, the average fat content of the milk delivered or purchased during the period concerned shall be determined for the purchaser. If . it is found that the fat content is higher than the average fat content recorded during the period referred to in paragraph 1 , the quantity of milk delivered or purchased shall be increased by 0,18 % per 0,1 gram of additional fat per kilogram of milk. That increase shall be passed on, in proportion to the amount by which the fat content is exceeded, to deliveries from those producers alone whose milk has exceeded the fat content of the milk referred to in paragraph 1 .' 3 . The second indent of Article 13 ( 1 ) is replaced by the following : '  the guaranteed total quantity referred to in Article 5c (3) of Regulation (EEC) No 804/68 and the guaranteed total quantity referred to in the Annex to Regulation (EEC) No 857/84 shall be reduced accordingly from the fourth period of application of the additional levy arrangements.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 ( 1 ) and (2) shall apply from the fourth period of application of the additional levy arrangements. Whereas Article 13 of Regulation (EEC) No 1546/88 provides that for the purposes of applying Articles 9 and 10 of Regulation (EEC) No 857/84 Member States may replace the 12-month period by a period of 52 weeks and that should they do so, where the guaranteed total quantities are determined over a 12-month period, they are to be reduced accordingly ; whereas this clarification was made to the text at the beginning of the fourth 12-month period ; whereas, accordingly, account should be taken for the first three periods of application of the difficulties which Member States may have experienced in implementing the said arrangements and provision should be made for the reduction of the guaranteed total quantities from the fourth period only ; (') OJ No L 148, 28 . 6. 1968, p. 13 . (*) OJ No L 110, 29. 4. 1988, p. 27. 0 OJ No L 90, 1 . 4. 1984, p. 13 . b) OJ No L 110, 29. 4. 1988, p. 28 . 0 OJ No L 139, 4. 6. 1988, p. 12. 0 OJ No L 195, 23. 7. 1988, p. 54. 7. 10. 88 Official Journal of the European Communities No L 275/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. ^ Done at Brussels, 5 October 1988 . For the Commission Frans ANDRIESSEN Vice-President